Cobb, J.
There being no appearance for the plaintiff in error, this case is dismissed for want of prosecution. As there was in the trial court no “judgment for a sum certain” against the plaintiff in error, the motion of the defendant in error, that damages be awarded against his adversary for bringing the case here for delay only, must be denied. See in this connection Collins Park Company v. Short Electric Company, 95 Ga. 570, and cases cited.

Writ of error dismissed.


All the Justices concurring.